Citation Nr: 1549890	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee anterior cruciate ligament (ACL) tear.

2.  Whether the recoupment of disability severance pay through withholding of VA disability compensation benefits in the amount of $11,208.60 was proper


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from February 2010 to March 2012.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO in Waco, Texas.

The claim for an increased rating for ACL tear was previously before the Board in August 2014, where it was remanded for additional development, to include an additional VA examination.

Notably, for ratings for knee disabilities, separate ratings can be provided under Diagnostic Codes 5257 (subluxation) and 5260 (limitation of flexion).  When addressing an increased rating claim for a knee disability, the analysis includes addressing all possible ratings for the knee disability.  In this case, the Veteran's ACL tear (under DC 5260) was remanded for additional development, and during the remand process, the RO granted entitlement to left knee subluxation in a June 2015 rating decision.  The Veteran has submitted a notice of disagreement with the effective date of January 6, 2015 provided for the 20 percent rating assigned to his left knee subluxation.  As the increased rating for the ACL tear was already before the Board, and the analysis includes addressing possible separate ratings under DC 5257, the Board will address both claims

The issue(s) of whether the recoupment of disability severance pay through withholding of VA disability compensation benefits in the amount of $$11, 208.60 was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the appeal, Veteran's left knee ACL tear, status post reconstructive surgery, was manifested by normal extension, flexion to 110 degrees at the least, and painful motion.

2. Resolving reasonable doubt in the Veteran's favor, his left knee subluxation manifested in moderate subluxation throughout the period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee based on limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a Diagnostic Codes (DCs) 5003, 5010, 5260 (2015).

2.  The criteria for a separate disability rating of 20 percent for left knee subluxation have been met from March 31, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4 .7, 4.40, 4.45, 4.71a, DCs 5003-5260, 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran notice by letters dated in June 2011.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  All of the necessary notice was provided before the initial adjudication, there was subsequent readjudication, and so there is no procedural problem.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VA has provided July 2011 and January 2015 VA examinations regarding the Veteran's claimed knee disability.  The examination report included repetitive range of motion findings, statements from the Veteran, and review of the record.  The Veteran described flare-ups of knee symptoms during the examination.  Service treatment records and limited private treatment records are also contained in the claims file. . 

There is no indication in the record that any additional evidence, relevant to the issues decided, are available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.)  Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background and Analysis

The Veteran injured his left knee during a training course exercise in July 2010.  He fell and had popping and instant swelling of the knee.  He was unable to bear weight and had significant pain.  An MRI revealed complete ACL disruption and full-thickness medial femoral condylar, extreme lateral defect, and a small radial tear of the medial meniscus.  He underwent an ACL reconstruction in service.  

In April 2011, the Veteran reported that starting four months after his surgery he began to have pain and recurrent swelling of the left knee.  A new MRI showed "abundant healing in the microfracture bed and a stable intact ligament reconstruction of the ACL with questionable lateral and medial meniscal tears."  He reported persistent pain and swelling.  On examination, the Veteran had grade 1 Lachman, a negative pivot shift, negative posterior drawer, and an otherwise stable examination.  He had no varus or valgus laxity.  He had focal tenderness over the medial femoral condyle and a full range of motion.  He was noted to limp without the use of assistive devices, and he was wearing a custom ACL brace.  At the time, he denied giving way, but had pain on the inner side of the knee.  The physician suggested staged arthroscopy to assess the healing of the microfracture and the menisci.  However, the Veteran discharged from service prior to receiving any additional surgeries.  Subsequent physicians felt that surgery would not further improve the Veteran's left knee functioning. 

In July 2011, the Veteran underwent a general medical examination.  He walked with a slight antalgic gait secondary to his left knee condition, and was using a cane and a left knee immobilizer at the time.  The Veteran's left knee was further evaluated during a separate August 2011 VA joint examination.  He again was noted to use a cane and walk with an antalgic gait.  He was noted to have undergone ACL reconstruction with a hamstring graft and microfracture procedure in service.  There were no signs of inflammation, atrophy or hypertrophy at that time.  He wore an unloader brace on the knee and reported constant 5/10 pain with increased pain of 8/10 with prolonged walking.  He stated that his walking endurance was limited to about one block and the knee "buckles fairly frequently and swells."  On physical examination, he had flexion to 130 degrees.  The examiner noted that he did not have significant pain with flexion, but a firm endpoint was evident.  However, the examiner noted that there was no further evident impairment due to pain.  The examiner found that both knees were stable with firm endpoints in all cruciate and collateral ligaments and the McMurray's test was negative bilaterally.  A February 2011 MRI was noted to show a lateral meniscus tear.  He was noted to have significant limitations, as he was not able to run or partake in many recreational activities.  

An April 2012 rating decision granted service connection for left knee ACL tear with a noncompensable evaluation from March 31, 2012.

On his May 2014 substantive appeal, the Veteran reported that he did not feel he had a proper VA examination in 2011.  He stated that his knee was unstable, and that he was told in service that his "surgery did not take as well" as his doctor wanted.   He reported constant pain and instability of his left knee.  

An August 2012 VA treatment record noted that the Veteran had an unstable gait, as he limped on his left leg and wore a knee brace.  

An x-ray from September 2012 noted evidence of a prior ACL repair in the left knee with no significant degenerative changes.  An April 2013 x-ray showed preserved left knee joint spaces. 

A July 2013 MRI showed myxoid degeneration versus subtle horizontal tear of the anterior horn of the lateral meniscus, subtle oblique tear of the posterior horn of the medial meniscus, no gross tricompartmental degenerative changes.

An August 2013 record noted the Veteran was wearing a brace, but walking without a limp or assistive device.  He had no effusion, but he had a minor positive anterior drawer with sharp end.  He had a normal range of motion, and no medial or lateral instability.  The orthopedic surgeon noted that it was unlikely that surgery would make any drastic change in the Veteran's knee condition.  

In January 2015, the Veteran was afforded a second VA knee examination.  He described his in-service injury, and he reported chronic ongoing pain in the left knee and an inability to run or perform physical exercise.  He also reported giving way of the knee and intermittent swelling, especially with prolonged walking or sitting.  He reported "very seldom" locking accompanied with severe pain.  The Veteran's functional limitations included limited sitting and walking due to knee pain.  His left knee flexion was limited to 115 degrees.  He had full extension of his left knee.  He did not have additional loss of motion after repeat testing.  After repeat testing, his flexion was limited to 110 degrees.  The examiner found that the Veteran had reduced muscle strength and muscle atrophy of the left leg.  The examiner noted "mild atrophy of the left thigh muscles compared to the right."  The examiner did not provide measurements.  The examiner noted the Veteran had moderate left recurrent subluxation and intermittent swelling of the left knee.  However, left knee stability testing was normal.  The examiner noted the Veteran had a meniscal tear with frequent episodes of joint pain and joint effusion.  The examiner noted that the Veteran had residual pain, swelling and symptoms of instability following his 2010 knee surgery.  The scar from his surgery was noted to measure 3 cm by 0.5 cm, and it was not painful or unstable.  The Veteran used a knee brace when anticipating prolonged walking, but no longer used a cane.  

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5260 pertains to limited flexion of the knee.  Flexion limited to 60 degrees is noncompensable.  A 10 percent rating applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees. A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Also, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Regarding the Veteran's claim for a rating in excess of 10 percent for left knee ACL tear, the Board finds that an increased rating is not warranted.  Under Diagnostic Code 5010, arthritis due to trauma is rated by analogy to degenerative arthritis under Diagnostic Code 5003.  A rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. Although there is radiographic evidence of degenerative changes of  involving the posterior horn of the lateral meniscus (the basis for the RO's grant of 10 percent) , a 20 percent evaluation is not warranted under Diagnostic Code 5003 as the Veteran's service-connected left knee disability clearly involves only one major joint.

Additionally, the evidence of records shows that the Veteran's left knee flexion is, at most, limited to 110 degrees.  As such, the Veteran does not meet the requirements for a 20 percent rating under DC 5260, as his range of motion is not limited to 30 degrees.

The evidence of record has consistently shown the Veteran to have a full range of extension motion, so a separate rating under DC 5261 is not warranted.

The Veteran's left knee subluxation is currently rated 20 percent from January 6, 2015 (the date of his VA examination).  The Board notes that the Veteran's complaints of giving way and instability date back to 2011 and his initial complaints after surgery.  He has had grade 1 Lachman positive tests and at one point a positive drawer test, but has otherwise had negative instability testing.  Giving way and instability of the knee are things that the Veteran is competent to report on, and given his consistency in reporting these symptoms, the Board finds his reports to be credible.  The January 2015 examiner noted the Veteran had moderate subluxation despite normal instability testing, likely based on the statements of the Veteran.  As his statements have been consistent throughout, and his MRIs have revealed meniscal tears, the Board finds that his 20 percent rating for subluxation should be warranted from March 31, 2012 as the Veteran's symptoms closely approximate moderate instability.  However, the Board finds that an increased 30 percent rating is not warranted at any time on appeal, as the evidence does not show severe recurrent subluxation or objective evidence of instability.

Regarding Diagnostic Codes 5258 and 5259, the Board notes that the Veteran is able to receive ratings under both 5260 (for painful motion) and 5257 (for subluxation), but cannot receive a rating under 5258 or 5259 in addition to another rating.  Specifically DC 5259 would not provide the Veteran with an increased rating, and the Veteran could not receive the 20 percent rating under DC 5258 because he has denied frequent episodes of locking-instead reporting "very infrequent" locking of the left knee.  Additionally, the record does not show that the Veteran has left knee ankylosis or tibia and fibula impairment.

Regarding the January 2015 examiner's finding that the Veteran had "mild" left thigh muscle atrophy, the Board finds that a separate compensable rating for muscle atrophy is not warranted.   Although the examiner did not provide a muscle group number, under 38 C.F.R. § 4.73, Diagnostic Codes 5310-5312, a muscle injury that is slight is noncompensably rated. 

Notably, the Veteran's scar from his surgery was less than 39 square cm, and was not unstable or painful.  As such, his scar does not warrant a separate compensable rating.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39  (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include pain, reduced motion and instability, and provide for consideration of greater disability and symptoms than currently shown by the evidence. 

Additionally, the Board has considered multiple DCs in an attempt to provide the Veteran with a higher rating.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The record does not show that the Veteran has had frequent hospitalizations for his knee.  

In this case, the Veteran has not alleged that he is unemployable or in marginal employment on account of his service-connected left knee disabilities.  The January 2015 examination report noted the Veteran was employed as an accountant.  Therefore, a TDIU claim as concerning his knee disability has not been inferred and a remand of a claim for TDIU is not necessary.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for left knee anterior cruciate ligament (ACL) tear is denied.

Entitlement to a separate evaluation of 20 percent for left knee subluxation, from March 31, 2012, is granted.


REMAND

In June 2015, the Veteran was informed that he was granted entitlement to service connection for left knee subluxation, with and evaluation of 20 percent.  The notification letter informed him that he would have recoupment of disability severance pay of $11,208,60 held back from his VA compensation from February 1, 2015 to May 1, 2020.

In July 2015, the Veteran provided a notice of disagreement with the recoupment of the severance amount.  The RO has not yet issued a Statement of the Case regarding this issue.  Manlicon v. West, 12 Vet. App. 238   (1999). After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board notes that the Veteran's July 2015 notice of disagreement additionally disagreed with the effective date of his grant of left knee subluxation; however, the Board has provided a full grant of that benefit on appeal in this decision.  Additionally, the VA does not have jurisdiction over the taxation of Veteran's benefits, so the notice of disagreement on that issue will not be further addressed. 


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) regarding the Veteran's claim of regarding the recoupment of disability severance pay through the withholding of VA compensation benefits.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


